*685OPINION

Per Curiam:

The district court entered judgment compelling Country Development Corp. to specifically perform an agreement made on its behalf by its president, Edward R. Kertz, with Virginia C. Elder to issue to Virginia C. Elder 50 percent of the authorized capital stock of the corporation and vesting her with all rights and incidents of stock ownership.
We perceive no legal errors. Trial issues concerning the agreement, the consideration therefor, the authority of Kertz to make it, or its ratification by the corporation, were issues of fact which the court resolved in favor of the respondent on conflicting evidence.
Affirmed.